Citation Nr: 0931475	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in October 2008, and the case has since 
been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board also notes that the Veteran indicated in 
correspondence dated in June 2009 that he has moved to 
Michigan.  He has also provided his new mailing address.  

The Board further observes that the Veteran submitted 
statements in February 2003 and June 2006 in which he 
discussed his tonsils.  It is unclear as to whether the 
Veteran intended to file a claim for service connection for 
residuals of a tonsillectomy.  However, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, the matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.    § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Veteran has contended that his current hearing loss is 
due to exposure to acoustic trauma from a land mine explosion 
while serving as a military police officer in Korea.  

The Board observes that Veteran's service treatment records 
are presumed destroyed by the 1973 fire at the National 
Personnel Records Center, and there are no available Surgeon 
General Office (SGO) records.  Inasmuch as the Veteran was 
not at fault for the loss of these records, VA is under a 
heightened obligation to assist the Veteran in the 
development of his claim.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This heightened obligation includes 
searching for alternative medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The RO provided the Veteran with a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, which he 
completed and returned in May 2004.  In that form, he 
indicated that he was treated for hearing loss in 1955 while 
assigned to the "392 detachment military police" in Japan.  

In September 2004, the RO made an additional request for the 
Veteran's service treatment records and for SGO records.  It 
was also requested that sick and morning reports be searched 
for the 392 military police detachment in Japan from January 
1, 1955, to August 20, 1956, for remarks pertaining to mine 
explosions and hearing loss.  However, an October 2004 
request indicated that the search needed to be narrowed down 
to three months or less.  

A letter was sent to the Veteran in August 2006 requesting 
that he narrow the dates of the alleged explosion in service.  
The Veteran responded in October 2006 and indicated that the 
explosion occurred during the summer months.  However, it 
does not appear that an additional attempt has been made to 
obtain sick/morning reports for the summer months of 1955.  
Therefore, the RO should attempt to verify the alleged 
explosion and treatment for hearing loss in service.

In addition, the Board previously remanded the case for 
further development, to include affording the Veteran a VA 
examination, which was provided in January 2009.  However, 
the examiner stated that he was unable to provide an opinion 
concerning whether the Veteran's hearing loss was related to 
his time in service without resort to speculation because the 
Veteran's service treatment records were absent.  The Board 
notes that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson,   
20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 
114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or a remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  Therefore, the 
Board finds that a clarifying medical opinion is necessary 
for the purpose of determining the nature and etiology of any 
hearing loss that may be present.

Moreover, the Board notes the January 2009 VA examiner's 
comment that the Veteran worked for an automobile company for 
almost 24 years and as police officer for 12 years and that 
it would be expected that there would be records of hearing 
tests or the use hearing aids.  As this case is already being 
remanded for further development, the RO should contact the 
Veteran to determine whether he was ever provided hearing 
tests in connection with his post-service employment, and if 
so, an attempt should be made to obtain records documenting 
such testing.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO should make an additional 
attempt to verify the Veteran's statement 
that he was exposed to acoustic trauma 
from mine explosions that occurred in 
Japan during the summer months of 1955.  
A search of unit and organizational 
histories, including sick/ morning 
reports, should be consulted.  A specific 
search should be conducted for the period 
between June 1955 and August 1955.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified 
of the RO's attempts to locate these 
records as well as any further action to 
be taken.  All efforts to obtain these 
records should be fully documented, and 
if no records are available, it must be 
documented in the claims file.

2.   The RO should ask the Veteran 
whether he was provided any hearing tests 
during his post-service employment, 
including his employment with an 
automobile company and as a police 
officer.  If so, he should be requested 
to provide the names and addresses of 
those employers.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

3.  The Veteran's claims folder should 
then be referred to the January 2009 VA 
examiner, or if he is unavailable, to 
another suitably qualified VA examiner, 
for a clarifying opinion as the nature 
and etiology of any bilateral hearing 
loss that is present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including his private medical records and 
the documentation of post-service 
subdural hematomas and surgery.  He 
should then comment as to whether it is 
at least as likely as not that the 
Veteran currently has bilateral hearing 
loss that manifested in service or within 
one year thereafter or that is causally 
or etiologically related to his military 
service, including the alleged mine 
explosions.  

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that the 
current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for bilateral hearing loss 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



